 


109 HR 3074 IH: Quality Health Care Coalition Act of 2005
U.S. House of Representatives
2005-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3074 
IN THE HOUSE OF REPRESENTATIVES 
 
June 27, 2005 
Mr. Paul introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure and foster continued patient safety and quality of care by exempting health care professionals from the Federal antitrust laws in their negotiations with health plans and health insurance issuers. 
 
 
1.Short titleThis Act may be cited as the Quality Health Care Coalition Act of 2005. 
2.FindingsCongress finds the following: 
(1)According to a 2002 survey conducted by the Henry J. Kaiser Family Foundation, 95 percent of the Americans who receive their health care coverage through their employer are enrolled in a managed health care plan, up from 27 percent in 1987. Serious questions have been raised about the quality of care patients are receiving under these plans. 
(2)Changes in the health care industry have led to an increased concentration of health care plans, including approximately 177 mergers in the last 13 years. This enhanced concentration has given health care plans significant leverage over health care providers and patients. 
(3)Antitrust laws which prohibit health care professionals from negotiating freely with health care plans infringe on the health care professionals’ constitutionally-protected rights of freedom of association and contract. 
(4)Repealing Federal laws which prohibit medical professionals from negotiating collectively with health care plans will create a more equal balance of negotiating power, will promote cooperation, and will enhance the quality of patient care. 
(5)Repealing Federal laws which prohibit medical professionals from negotiating collectively with health care plans will not change the professionals ethical duty to continue to provide medically necessary care to their patients. 
3.Application of the Federal antitrust laws to health care professionals negotiating with health plans 
(a)In generalAny health care professionals who are engaged in negotiations with a health plan regarding the terms of any contract under which the professionals provide health care items or services for which benefits are provided under such plan shall, in connection with such negotiations, be exempt from the Federal antitrust laws. 
(b)Limitation 
(1)No new right for collective cessation of serviceThe exemption provided in subsection (a) shall not confer any new right to participate in any collective cessation of service to patients not already permitted by existing law. 
(2)No change in National Labor Relations ActThis section applies only to health care professionals excluded from the National Labor Relations Act. Nothing in this section shall be construed as changing or amending any provision of the National Labor Relations Act, or as affecting the status of any group of persons under that Act. 
(c)No application to Federal programsNothing in this section shall apply to negotiations between health care professionals and health plans pertaining to benefits provided under any of the following: 
(1)The medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.). 
(2)The medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.). 
(3)The SCHIP program under title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.). 
(4)Chapter 55 of title 10, United States Code (relating to medical and dental care for members of the uniformed services). 
(5)Chapter 17 of title 38, United States Code (relating to Veterans’ medical care). 
(6)Chapter 89 of title 5, United States Code (relating to the Federal employees’ health benefits program). 
(7)The Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.). 
(d)DefinitionsFor purposes of this section: 
(1)Federal antitrust lawsThe term Federal antitrust laws has the meaning the term antitrust laws in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12(a)), except that such term includes section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent such section 5 applies to unfair methods of competition. 
(2)Health plan and related terms 
(A)In generalThe term health plan means a group health plan or a health insurance issuer that is offering health insurance coverage. 
(B)Health insurance coverage; health insurance issuerThe terms health insurance coverage and health insurance issuer have the meanings given such terms under paragraphs (1) and (2), respectively, of section 733(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b(b)). 
(C)Group health planThe term group health plan has the meaning given that term in section 733(a)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b(a)(1)). 
(3)Health care professionalThe term health care professional means an individual who provides health care items or services, treatment, assistance with activities of daily living, or medications to patients and who, to the extent required by State or Federal law, possesses specialized training that confers expertise in the provision of such items or services, treatment, assistance, or medications. 
 
